Bijur, J.
The complaint pleads a note drawn payable to the payee, but not to order or to bearer. Under section 20 of the Negotiable Instruments Law a note in that form is not negotiable. Fulton v. Varney, 117 App. Div. 572, 575. It therefore does not import consideration. Deyo v. Thompson, 53 App. Div. 10. While the complaint alleges that it had been given “ for a valuable consideration,” such an allegation is merely a statement of a legal conclusion and not of a fact. Browning, King & Co. v. Terwilliger, 144 App. Div. 516, 519.
Judgment reversed and demurrer sustained, with leave, however, to plaintiff to plead over within six days, on payment of costs of the action to date and with costs of this appeal to appellant.
Seabuby and Geeaed, JJ., concur.
Judgment reversed, and demurrer sustained, with leave to plaintiff to plead over on payment of costs, with costs of this appeal to appellant. •